DETAILED ACTION

The amendment filed on July 19, 2021 has been entered.

Drawings
The drawings were received on July 19, 2021. The new changes to these drawings are acceptable. However, as stated for the drawings filed on December 10, 2020, these drawings remain NOT acceptable for the previously-recited reasons as follows:
In previously-submitted Figure 2, the original disclosure does not appear to provide support for the specifics of the newly-added representation of a gearbox (e.g., the specific size, location, etc.), and it is not stated in the written disclosure that such a gearbox located as shown is conventional or otherwise known prior art.
In previously-submitted Figure 3, the original disclosure does not appear to provide support for the specifics of the newly-added representation of a spring, particularly the specific location and the specific configuration (i.e., a coil spring having the specific size, location, etc.) thereof, and it is not stated in the written disclosure that such a coil spring located as shown is conventional or otherwise known prior art.
To obviate these matters, it is suggested in paragraph 0024 (as filed on December 10, 2020), line 7 to insert --conventional-- before “gearbox 30a”; 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, and 20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 8, line 2, the recitation “that mechanically connects” renders the claim vague and indefinite as to whether it refers to the recitation “mechanically connected” in claim 1, line 6, or to another such mechanical connection, and if it is the former, it is suggested to rewrite the corresponding portion of claim 8 in lines 1-2 as --wherein the mechanical connection of the circular saw blade to the motor comprises 
In claim 15, line 2, the recitation “that mechanically connects” renders the claim vague and indefinite as to whether it refers to the recitation “mechanically connected” in claim 11, line 6, or to another such mechanical connection, and if it is the former, it is suggested to rewrite the corresponding portion of claim 15 in lines 1-2 as -- wherein the mechanical connection of the circular saw blade to the motor comprises 
In claim 20, lines 2-3, the recitation “an unlocking block disposed on the handle to allow the cutting body to pivot relative to the substrate” remains vague and indefinite 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a limiting device” in claim 1, line 9 and the claims dependent therefrom; and
“a biasing device” in claims 5, 14, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 

Claims 11 and 13-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Xing et al., pn 9,044,869, in view of Official notice as evidenced by Otsuka et al., U. S. Pub. No. 2010/0192314.
Regarding claim 11 and the claims dependent therefrom, Xing substantially discloses applicant’s claimed invention, and specifically discloses an apparatus/device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cutting body (e.g., see below) and a substrate (e.g., the lower horizontal plate as viewed in Figs. 1, 3-5, 7) pivotally connected to the cutting body (e.g., see Fig. 6 in a first pivoting direction, and see col. 9, lines 51-57 for a second pivoting direction), the cutting body comprising:
a housing (e.g., including the portion below the handle opening as viewed in Figs. 1, 3-7);
a handle (e.g., the portion contacted by the lead line for 10 as viewed in Fig. 1) provided on the housing;
a motor (e.g., 11) received within the housing;
a circular saw blade (e.g., 12) mechanically connected to the motor;
a battery pack electrically connected to the motor, and

wherein the battery pack is detachably mounted to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., a position in which the saw blade 12 extends through the opening in the horizontal plate, which is best viewed in Fig. 2; see also col. 9, lines 49-53) and a parking position (e.g., shown in Fig. 1), the hinge disposed at a position between the motor or the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 1) and the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade;
[claim 13] further comprising an auxiliary handle (e.g., the generally vertically extending portion located to the left of numeral 193 as viewed in Fig. 1 through which features 18 and 19 extend) disposed in front of the handle (e.g., see Fig. 1, wherein the subject generally vertical portion can be grasped by a second hand during use).
[claim 14] further comprising a biasing device (e.g., 15) disposed to bias the cutting body toward the parking position (e.g., see col. 9, lines 53-57);
[claim 15] further comprising a gearbox (e.g., see col. 5, line 21-22) mechanically connected to the motor and the circular saw blade.
Thus, Xing lacks a detachable battery pack as follows:
[from claim 11] a battery pack electrically connected to the motor,

the hinge disposed at a position between the motor or the circular saw blade and the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade.
	However, the Examiner takes Official notice that such detachable battery packs on hand tools are old and well known in the art and provide various well known benefits including allowing a spare battery pack to be recharged and readied for use during use of the active battery pack so that the device can be used substantially continuously saving loss of work due to downtime. Additionally, such a detachable battery pack facilitates replacement thereof if the battery back becomes damaged or otherwise inoperable without having to replace the entire tool. As evidence in support of the taking of Official notice, Otsuka discloses such a detachable battery pack (e.g., 20), wherein providing such a battery pack on the apparatus of Xing would result in the hinge being located between the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 1) and the battery pack as set forth in claims 2 and 11, and which would be attached to a lower surface under the handle of Xing as taught by Otsuka (e.g., see Fig. 1 of Otsuka). Additional examples of various configurations of such detachable battery packs, particularly on hand held tools, are ubiquitous and are on display at most local stores that sell such hand tools such as hardware stores. Therefore, it would have been obvious to one having ordinary skill in the art to provide a Otsuka on the apparatus of Xing to gain the well-known benefits including those described above.
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson, U. S. Pub. No. 2014/0013909 (hereafter “Carlsson ‘909”) in view of Official notice as evidenced by Otsuka et al., U. S. Pub. No. 2010/0192314.
Regarding claim 11 and the claims dependent therefrom, Carlsson ‘909 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cutting body (e.g., see below) and a substrate (e.g., 6) pivotally connected to the cutting body, the cutting body comprising:
a housing (e.g., including the portion of 2 with the motor vents, and 5);
a handle (e.g., 8) provided on the housing;
a motor (e.g., see paragraph 0031, lines 5-8) received within the housing;
a circular saw blade (e.g., 4) mechanically connected to the motor;
a battery pack electrically connected to the motor, and
a hinge (e.g., 40) pivotally connecting the cutting body to the substrate (e.g., see paragraph 0042, lines 8-9),
wherein the battery pack is detachably mounted to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., shown in Fig. 1) and a parking position (e.g., shown in the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade;
[claim 13] further comprising an auxiliary handle (e.g., 7) disposed in front of the handle (e.g., see Fig. 4).
[claim 14] further comprising a biasing device disposed to bias the cutting body toward the parking position (e.g., see paragraph 0034, lines 13-15, wherein the parking position is considered to be the upper position of 6 shown in Fig. 2);
Thus, Carlsson ‘909 lacks a detachable battery pack as follows:
[from claim 11] a battery pack electrically connected to the motor,
wherein the battery pack is detachably mounted to a trailing end of the cutting body, and
the hinge disposed at a position between the motor or the circular saw blade and the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade.
	However, the Examiner takes Official notice that such detachable battery packs on hand tools are old and well known in the art and provide various well known benefits including allowing a spare battery pack to be recharged and readied for use during use of the active battery pack so that the device can be used substantially continuously saving loss of work due to downtime. Additionally, such a detachable battery pack facilitates replacement thereof if the battery back becomes damaged or otherwise As evidence in support of the taking of Official notice, Otsuka discloses such a battery pack (e.g., 20), wherein providing such a battery pack on the apparatus of Carlsson ‘909 would result in the hinge being located between the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 3 of Carlsson ‘909) and the battery pack, and which would be attached to a lower surface under the handle of Carlsson ‘909 as taught by Otsuka (e.g., see Fig. 1 of Otsuka). Additional examples of various configurations of such detachable battery packs, particularly on hand held tools, are ubiquitous and are on display at most local stores that sell such hand tools such as hardware stores. Therefore, it would have been obvious to one having ordinary skill in the art to provide a detachable battery pack such as that disclosed by Otsuka on the apparatus of Carlsson ‘909 to gain the well-known benefits including those described above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlsson, U. S. Pub. No. 2014/0013909 (hereafter “Carlsson ‘909”) in view of Official notice as evidenced by Otsuka et al., U. S. Pub. No. 2010/0192314 as applied to claim 11 above, and further in view of Official notice as evidenced by Xing et al., pn 9,044,869.
The combination, including the modified apparatus of Carlsson ‘909, lacks a gearbox as follows:
[claim 15] further comprising a gearbox mechanically connected to the motor and the circular saw blade.
However, the Examiner takes Official notice that such gearboxes are old and well known in the art and provide various well known benefits including facilitating a As evidence in support of the taking of Official notice, Xing discloses the use of such a gearbox mechanically connected the motor and the circular saw blade (e.g., see col. 5, line 21-22). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a gearbox on the apparatus of Carlsson ‘909 to gain the well-known benefits including those described above.

Allowable Subject Matter
Claims 1, 2, 4-6, 10, and 16-19 are allowable over the prior art of record.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive.
On page 8 of the subject response, applicant argues the following regarding the drawing objections:

Further, Applicant submits that the original disclosure provides support for the biasing device 31 in FIG. 3. Applicant directs the Examiner to paragraph 27, which recites, “[T]he biasing device may be a compression spring disposed between the cutting body 21 and the substrate 22.” As shown in FIG. 3, the biasing device is illustrated as a compression spring positioned between the body 21 and the substrate 22. Therefore, support is provided for the biasing device 31 in previously submitted FIG. 3.
In light of the above, Applicant submits that the drawings are acceptable.

The Examiner respectfully disagrees with applicant’s position. It is respectfully submitted that the disclosure does not provide support or sufficient support for the specific locations of the gearbox and spring, and the written description does not state that these features are conventional or otherwise well known. Thus, proposed language has been suggested under the corresponding objections above to obviate this matter.
In the first and second paragraphs on page 9 of the subject response, applicant argues the following:
In regards to claims 7 and 20, the Examiner alleges that the recitation “an unlocking block disposed on the handle to allow the cutting body to pivot relative to the substrate” is vague and indefinite because sufficient structure has not been set forth to perform the recited function. Applicant respectfully submits that an unlocking block is 
In regards to claims 8 and 15, the Examiner alleges that the recitation “mechanically connected” is vague and indefinite to whether it refers to the recitation “mechanically connected” in claim 1. Applicant has amended claims 8 and 15 to differentiate from “mechanically connected” recited in claims 1 and 11 respectively. Specifically, Applicant has amended claims 8 and 15 to recite, “further comprising a gearbox that mechanically connect the motor and the circular saw blade.” As such, Applicant submits that claims 8 and 15 are definite.
Accordingly, Applicant respectfully requests withdrawal of the rejections of claims 7, 8, 15, and 20 under 35 U.S.C. § 112(b).

The Examiner respectfully disagrees with applicant’s positions. Regarding the issue discussed in the first paragraph above, it is respectfully submitted that although the unlocking block may be well known in the art, sufficient structure has not been set forth (e.g., the structure to which the unlocking block is connected) to perform the recited function, and the unlocking block alone cannot perform the recited function.
Regarding the issue in the second paragraph above, it is respectfully submitted that the subject language remains unclear as to whether the subject recitation refers back to the language of claim 1 or refers to another such mechanical connection, and proposed language has been provided to obviate the subject rejections above.
In the penultimate paragraph on page 10 of the subject response, applicant argues the following:
Applicant respectfully submits that the combination of Xing and Otsuka does not teach or suggest each and every element of independent claim 11. Specifically, the combination of Xing and Otsuka does not teach or suggest a hinge that pivotally 

Applicant then argues the following:
Otsuka discloses a vacuum cleaner 10 including a detachable battery unit 20 on an underside of a handle 16. The Examiner contends that providing the battery pack of Otsuka on the apparatus of Xing would result in the hinge being located between the circular saw blade and the battery pack. However, even if the battery pack 20 of Otsuka could be combined with the circular saw 1 of Xing, a point which the Applicant does not concede, the hinge between the housing 10 and the base plate 14 would still be located closer to the motor 11 than the battery pack 20. As shown in FIG. 1 above, the hinge between the housing 10 and the base plate 14 is directly under the motor 11. If the battery unit 20 of Otsuka was mounted to the trailing end of the housing 10 of Xing, the hinge would still be closer to the motor 11. Therefore, the combination of Xing and Otsuka does not teach or suggest a hinge that pivotally connects a cutting body and a substrate that is disposed closer to a battery pack than either a motor or a circular saw blade. (Emphasis added)

The Examiner respectfully disagrees with applicant’s analysis, particularly the underlined portion above. The Examiner respectfully acknowledges that the hinge is closer to the motor than to the battery pack. However, the subject recitation is broader than that of applicant’s analysis, wherein the subject recitation reads as follows:
“wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade.”

It is respectfully submitted that the word “either” is used when referring to a choice between two options. In the subject recitation, the two options are:
(a)	the hinge is disposed at a position closer to the battery pack than the motor, or

It is respectfully submitted that in the subject prior art rejection, option (b) is applicable as stated in the prior art rejection, and thus the prior art combination teaches and/or fairly suggests the claimed invention.
In the paragraph bridging pages 12-13 of the subject response, applicant makes the same argument for the prior art rejection over Carlsson in view of Otsuka as the above argument for the prior art rejection of Xing in view of Otsuka. It is respectfully submitted that the Examiner’s position is that the prior art rejection over Carlsson in view of Otsuka meets the subject recitation in the same or substantially the same manner as described above for the prior art rejection over Xing in view of Otsuka.
In the first paragraph on page 15 of the subject response, applicant makes the same argument for the prior art rejection over GP ‘433 in view of Rudolph or Xing as the above argument for the prior art rejection of Xing in view of Otsuka and the prior art rejection of Carlsson in view of Otsuka. It is respectfully submitted that applicant’s argument is persuasive and this prior art rejection has been withdrawn.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
November 14, 2021